Title: To Thomas Jefferson from James Maxwell, 8 March 1781
From: Maxwell, James
To: Jefferson, Thomas



Sir
York March the 8th: 1781

Since my last of the 5th: I now take the liberty of informing Your Excellency of the occurencys here since that time. The Boat we embarked in not sailing so well as I could wish, and hereing the Boat Liberty was arived at York, ordered her immediately to Joyn us here which she accordingly did on the evening of the 6th: and we were then determined to go to Cape Charles with both Boats as soon as the weather in the Morning would permit us that we might  take evry opportunity of stretching out to Sea in search of those vessels that are not within our Capes, that Night being dark and very Rainey. We were Alarm’d about 7 in the Morning of the 7th: with 8 of the Enemys arm’d Boats as they were returning from plundering up Back River, and immediately boarded and took the Liberty, she being then aground. The Enemy plundered her of her sails and Military stores, and left her, taking the Master of her, Gibson, and 8 Men who am well inform’d did all that their situation would permit them, and being very usefull people, should be glad if an oppertunity offers to have them exchang’d. The other boat was got up a Creek, sunk and the people on board took post on shore to defend her, which the Enemy discovering made no Atempt upon. Since which she has been got up, and Arived safe here; and am in hopes of geting the Liberty also here very shortly, as I left her a float last Night.
This Plundering detatchment was Commanded by Col: Dundas, with about 300 Regulars, besides the sailors who row’d the Boats, being 13 Boats in Number, who about 2 in the Morning of the 7th: row’d up Back river, and then divided in 2 divisions, the One with the troops to one Shield’s whome they took prisoner and kept as A guide to carry them to the halfway house (being about 2 Miles distant from his plantation); the other to Major Holier’s whome they also took prisoner and discharg’d again, and proceeded immediately to driveing of[f] Cattle which they Kill’d and loaded [on] their Boats, which then proceeded to Newport News where 2 Brigs and one Sloop Anchor’d that Morning, and fir’d 3 Guns as a signal, I beleive to Col: Dundas, to inform him they were there. On the Boats return to the Vessels, one landed at Buck-Row (a place of Colo: Seldons) where they Kill’d and Carried of[f] a Cow, several shoats, Turkeys &c: I must also beg leave to inform Your Excellency that I never saw people turn out with A greater willingness than those here to Oppose there Enemy, who but few of them had Arms and those short of Ammunition, and of which the following list may be a proof. The Enemy when at the half way house, am inform’d, destroy’d about 70 Musquetts, Ammunition &c: and A thousand weight of Beef, and at that time were driveing a Number of Cattle which in the scrimage they had about 2 Miles from that place (all dispers’d). In the Evening about 5 O Clock the Enemy pass’d Armsteads Mill on their way to Newport News, and where [were] soon followed by Major Callis and Lieut: Allen with About 20 Volunteers who were fireing on them in there Rear. The Enemy by evry Report since have got safe on  board about 9 that Evening and proceeded to Portsmouth Mising I think in a great measure of their principal Aim which was stock. You will Sir pardon this tedious narative, and shall only Add that I will use evry endeavor in my power to have my Dispatches delivered and have the Honour to be verry Respectfully Your Excellencys Most Obed and Most humble Servt.,

Jas. Maxwe[ll]


A list of the Kill’d wounded and prisoners [taken at] Racepaths about 8 Miles from Hampton in the Scrim[age] of the 7th: of March with about 40 Malitia against 300 British troops and Sailors, Commanded by Col: Dundas.


Colonel Malory
}
Kill’d


Henry King


William Bushill


William Bean


John Baly


John Langly


John Fraizer


Thos: Pearce Wounded and a prisoner
Coll: Curl Commander of our party a prisoner
William and Robert ArmsteadsDo:
Gibson Master of the Boat Liberty and 7 Men Prisoners On the Enemys side.
Lieut. Salsbury (of the Charon) Kill’d
2 Wounded, and believe prisoners taken about 5 or 6
Coll: Dundas had his Horse Kill’d under him

